Citation Nr: 9917903	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation for loss of use of the left eye 
with paralysis and numbness of the left side of the face and 
tongue under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1966 to July 1972, 
and from January 1975 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Albuquerque, New 
Mexico, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran raised the issue of entitlement to service 
connection for loss of use of the left eye with paralysis and 
numbness of the left side of the face and tongue on a direct 
basis at the March 1999 hearing.  This matter has not been 
developed for appellate review and will not be addressed by 
the Board at this time.  The veteran withdrew the issue of 
entitlement to an increased evaluation for hearing loss of 
the left ear at the March 1999 hearing.  


REMAND

The veteran contends that he is entitled to compensation for 
loss of use of the left eye with paralysis and numbness of 
the left side of the face and tongue.  He states that he 
entered a VA facility for removal of a left acoustic neuroma 
in April 1995.  The veteran says that he was informed of some 
of the possible residuals of his surgery, but that he was not 
told of all the possible consequences.  He believes that the 
surgery was not performed correctly, and that he has 
sustained permanent disability as a result.  

Initially, the Board notes that the veteran's claim for 
compensation for loss of use of the left eye with paralysis 
and numbness of the left side of the face and tongue under 
the provisions of 38 U.S.C.A. § 1151 is well grounded.  He 
has submitted evidence of a plausible claim.  38 U.S.C.A. 
§ 5107.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991),  aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993),  aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in May 1996, 
the veteran's claim must be considered under the law extant 
at that time.

The record shows that the veteran had complained of gradually 
increasing loss of hearing of his left ear since discharge 
from service.  Entitlement to service connection for hearing 
loss of the left ear was established in an August 1989 rating 
decision.  

In response to complaints of increasing hearing loss, the 
veteran underwent a magnetic resonance imaging (MRI) study in 
1994, which identified a left acoustic neuroma.  He was 
scheduled for surgical removal of this neuroma in April 1995.  

An April 1995 VA hospital summary states that the veteran 
underwent excision of the left acoustic neuroma on April 6, 
1995.  The summary states that postoperatively, he 
experienced seventh nerve weakness and total hearing loss on 
the side of the tumor operation.  The summary added that the 
veteran otherwise tolerated the procedure well, and that no 
other complications were noted.  However, additional hospital 
records show that the veteran was unable to close his left 
eyelid, and he was experiencing numbness on the left side of 
his face.  In addition, the veteran was found to have 
epithelial xerotopathy of the left eye secondary to exposure.  

The Board notes that subsequent VA treatment records show the 
veteran continued to be followed for residuals which were 
attributed to the removal of the left acoustic neuroma.  
However, these records are unclear as to the extent of these 
residuals.  The April 1995 hospital summary states that the 
veteran experienced seventh nerve weakness.  May 1995 
treatment records indicate a loss of the eighth cranial nerve 
as well as most of the seventh cranial nerve.  August 1995 
records again note seventh cranial nerve palsy, but also 
state that there is fifth cranial nerve palsy.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 1151 and 
Supp. 1999.  This includes affording the veteran adequate 
medical examinations.  The veteran has not been afforded a VA 
neurological examination in order to specifically identify 
the residual disability attributable to his April 1995 
excision of the acoustic neuroma, and to describe the extent 
of this disability.  The VA believes that such an examination 
would be very useful in reaching a decision in this case.  
Therefore, this matter is remanded to the RO for the 
following action: 

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of the residuals 
attributable to the April 1995 excision 
of an acoustic neuroma at a VA facility.  
All indicated tests and studies should be 
conducted.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review in conjunction 
with the examination.  After the 
examination and the review of the medical 
history contained in the claims folder 
has been completed, the examiner should 
describe the increase in disability, if 
any, that has resulted from the April 
1995 surgery.  The examiner should 
identify each of the cranial nerves that 
were affected by the April 1995 surgery.  
In addition, each of the veteran's 
symptoms, including but not limited to 
his loss of use of the left eye, 
paralysis and numbness of the left side 
of the face and head, numbness of the 
tongue, and bleeding of the left nostril, 
should be identified.  The examiner 
should reconcile any opinions with the 
April, May, and August 1995 VA medical 
records discussed earlier.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be 

furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



